                                  Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 1 of 6




                        1   BUDGE LAW FIRM, PLLC
                            1134 E. University Dr., Suite 121
                        2   Mesa, AZ 85203
                            Phone: (480) 246-8050
                        3   Fax: (480) 553-8037
                            E-mail: sbudge@budgelawfirm.com
                        4   Sven K. Budge (#030205)

                        5   Attorney for the Plaintiffs Grady and Norma Shaver

                        6
                                                   IN THE UNITED STATES DISTRICT COURT
                        7
                        8                               FOR THE DISTRICT OF ARIZONA

                        9   Laney Sweet, et al.,
                       10                                                    No. CV-17-00152-PHX-GMS
                                                    Plaintiff,               LEAD CASE
Budge Law Firm, PLLC




                       11   v.
                                                                             CONSOLIDATED WITH:
                       12   City of Mesa, et al.                             No. CV-17-00715-PHX-GMS

                       13                           Defendants.              SHAVER PLAINTIFFS’ NOTICE OF
                                                                             INTENT TO ESTABLISH
                       14                                                    LIABILITY RE: BRAILSFORD
                                                                             DEFENDANTS’ ORDER OF
                       15   Grady Shaver, et al.,                            DISCHARGE IN BANKRUPTCY

                       16                           Plaintiffs,
                            v.
                       17   City of Mesa, et al.
                       18                           Defendants.
                       19
                       20          Plaintiffs Grady and Norma Shaver, through counsel, file this Notice with the Court
                       21
                            regarding the Brailsford Defendants’ bankruptcy and subsequent Order of Discharge and
                       22
                       23   state as follows:

                       24          As the Court may not be aware, an Order of Discharge was filed in Defendant
                       25
                            Brailsford’s bankruptcy case on May 6, 2019 (Exhibit 1 - Order of Discharge). The Shaver
                       26
                                  Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 2 of 6




                        1   Plaintiffs also notify the Court that due to the bankruptcy discharge and injunction, they

                        2   only intend to pursue claims against the Brailsford Defendants for the limited purpose of
                        3
                            establishing liability and collecting from the City of Mesa based upon a separate
                        4
                        5   indemnification agreement entered into between the City of Mesa and the Brailsford

                        6   Defendants as related to their individual and personal liability. Thus, the Shaver Plaintiffs
                        7
                            hereby notify all parties and the Court that while they do not intend to collect personally
                        8
                        9   from the Brailsford Defendants, continued litigation is necessary against the Brailsford

                       10   Defendants for the sole purpose of establishing liability and collecting insurance and
Budge Law Firm, PLLC




                       11
                            indemnity proceeds.
                       12
                                   In an effort to avoid violating the bankruptcy discharge injunction, the Shaver
                       13
                       14   Plaintiffs have filed this Notice to inform all parties of their intent to not seek collection
                       15
                            against the Brailsford Defendants personally but rather to determine liability and pursue
                       16
                            collection from other available entities.
                       17
                       18          Additionally, the bankruptcy stay in this action is governed by 11 U.S.C. § 362(c)
                       19
                            (2)(c), which states: “the stay of any other act under subsection (a) of this section continues
                       20
                            until the earliest of (A) the time the case is closed; (B) the time the case is dismissed; or
                       21
                       22   (C) if the case is a case under chapter 7 of this title concerning an individual…, the time a

                       23   discharge is granted or denied.”
                       24
                                   Given the Order of Discharge and the fact that the bankruptcy case is now closed,
                       25
                       26   the automatic stay is therefore lifted and this case should proceed with all parties including

                                                                            2
                                  Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 3 of 6




                        1   the Brailsford Defendants.

                        2
                        3
                            DATED this 29th day of July, 2019.
                        4
                        5                                                     BUDGE LAW FIRM, PLLC
                                                                      By:      /s/ Sven K. Budge
                        6                                                     Sven K. Budge
                        7                                                     1134 E. University Dr., Suite 121
                                                                              Mesa, AZ 85203
                        8                                                     Attorney for Plaintiffs Grady & Norma
                        9                                                     Shaver

                       10
Budge Law Firm, PLLC




                       11
                       12
                       13
                       14
                       15                                CERTIFICATE OF SERVICE

                       16   I hereby certify that on July 29, 2019, I electronically transmitted the attached document to
                       17   the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
                            Electronic Filing to all CM/ECF registrants.
                       18
                       19   I hereby certify that on the same date, I served the attached document via US Mail to the
                            following non-registered participants of the CM/ECF system. N/A.
                       20
                       21   By: /s/ Sven K. Budge

                       22
                       23
                       24
                       25
                       26

                                                                          3
Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 4 of 6




  Exhibit 1
                            Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 5 of 6


          Debtor 1                Philip Mitchell Brailsford                                      Social Security number or ITIN xxx-xx-8022
                                  Rfst Name MWdIo Namo Last Namo                                  EIN

          Debtor 2                Corinne Elizabeth Brailsford                                    Social Security number or ITIN xxx~xx-6800
          (Spouse, if filing)     Rrst Name Middle Namo Last Name                                 EIN

          United States Bankruptcy Court District of Arizona

          Case number:          2:19-bk-00802-BKM




          Order of Discharge                                                                                                             12/15




          IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

                     Philip Mitchell Brailsford                                        Corinne Elizabeth Brailsford
                                                                                       fka Corinne Elizabeth Melgoza


                     5/6/19                                                             By the court: Brenda K. Martin
                                                                                                      United States Bankruptcy Judge



          Explanation of Bankruptcy Discharge In a Chapter 7 Case

         This order does not close or dismiss the case,                                This order does not prevent debtors from paying
         and it does not determine how much money, If                                  any debt voluntarily or from paying reaffirmed
         any, the trustee will pay creditors.                                          debts according to the reaffirmation agreement.
                                                                                       11 U.S.C. § 524(c), (f).
         Creditors cannot collect discharged debts
         This order means that no one may make any                                     Most debts are discharged
         attempt to collect a discharged debt from the                                 Most debts are covered by the discharge, but not
         debtors personally. For example, creditors                                    all. Generally, a discharge removes the debtors'
         cannot sue, garnish wages, assert a deficiency,                               personal liability for debts owed before the
         or otherwise try to collect from the debtors                                  debtors' bankruptcy case was filed.
         personally on discharged debts. Creditors cannot
         contact the debtors by mall, phone, or otherwise                              Also, if this case began under a different chapter
         in any attempt to collect the debt personally.                                of the Bankruptcy Code and was later converted
         Creditors who violate this order can be required                              to chapter 7, debts owed before the conversion
         to pay debtors damages and attorney's fees.                                   are discharged.

         However, a creditor with a lien may enforce a                                 In a case involving community property: Special
         claim against the debtors' property subject to that                           rules protect certain community property owned
         lien unless the lien was avoided or eliminated.                               by the debtor's spouse, even if that spouse did
         For example, a creditor may have the right to                                 not file a bankruptcy case.
         foreclose a home mortgage or repossess an
         automobile.


                                                                                                        For more information, see page 2 >




         O f fi c i a l F o r m 3 1 8                               Order of Discharge                                      page 1




020793                                                              6 2 7 0 4 0 2 0 8 1 3 0 1 6
                          Case 2:17-cv-00152-GMS Document 334 Filed 07/29/19 Page 6 of 6




         Some debts are not discharged                                 Also, debts covered by a valid reaffirmation
         Examples of debts that are not discharged are:                agreement are not discharged.

                ♦ debts that are domestic support                      In addition, this discharge does not stop
                   obligations;                                        creditors from collecting from anyone else who is
                                                                       also liable on the debt, such as an insurance
                                                                       company or a person who cosigned or
                ♦ debts for most student loans;                        guaranteed a loan.


                ♦ debts for most taxes;

                                                                       This information is only a general summary
                ♦ debts that the bankruptcy court has                  of the bankruptcy discharge; some
                 decided or will decide are not discharged             exceptions exist. Because the law is
                 in this bankruptcy case;                              complicated, you should consult an
                                                                       attorney to determine the exact effect of the
                                                                       discharge in this case.
                ♦ debts for most fines, penalties,
                   forfeitures, or criminal restitution
                   obligations;


                ♦ some debts which the debtors did not
                   properly list;

                ♦ debts for certain types of loans owed to
                 pension, profit sharing, stock bonus, or
                 retirement plans; and


                ♦ debts for death or personal injury caused
                 by operating a vehicle while intoxicated.




         O f fi c i a l      Form          318            Order   of        Discharge            page         2




020793      6270402081         301     6
